Title: To Benjamin Franklin from William James, [after 7 June 1783]
From: James, William
To: Franklin, Benjamin


          
            Sr—
            Grand Hotel de Russie Rue Richlieu Sunday Morning. [after June 7, 1783]
          
          I meant soon after I had the Honor of dining with you at passy, to have Returned to
            England, but meeting with an English Phyzician, he has made Paris so agreable to me,
            that I think of Staying Until the Middle of September, without I Can gain An
            Establishment in France Or America.—
          Having taken, in my leisure Hours, An Active part in the Improvements in England, I was
            equally desirous of not being Idle in Paris.— My Communicant has been daily surveying
            this great City, And Communicating by Letters my Remarks to Monsr Le Roy.— A few weeks
            ago, I made a Tour with my Friend into Normandy, And sent him likewise my Observations
            on what I thought most Momentous.— I discover many Things Right in France.— Their Roads
            Are Magnificent, And well Conducted— The Arts flourish in Architecture, Ship building,
            painting, sculpture &ca yet I think them deficient in many Essential Circumstances.—
            Their Modern Bridges Are fine, but Unhappily Are Over Uncorrected Rivers— There is not a
            City Or Town in France Conducted on a Regular survey like London And Windsor. Neither is
            there One Carriage of Any Sort Upon a Mechanic principle.— Paris is Unreformed— It wants
            a better supply of water, And Oval sewers to Carry off the Filth.—The English seldom
            Revisit paris— The Reason is they Can neither Ride, drive Or walk About the City.— The
            plantations without Are however Very grand, pleasant, And Agreable.— If Rome, by the
            Remains of its Ancient Magnificence, brings in by the Resort of Foreigners more than
            London gains by its Trade, what would not France do, if all the Cities, And Towns, were
              Conducted upon the principle of London And
            Westminster?— I have but poor Abilities, And yet I think the Hints I have given Mr Le
            Roy, would Advantage France many Million a year.— I Judge Improved Carriages would save nearly
            half the draft Horses.— That Roads, And pavements, in their Repairs, might be decreased
            One half, by a proportional Broad wheel— The same in the wear and Tear of Carriages of
            Every denomination.— In the preservation of Goods 10 per Ct.— Hoop Fellies would save
            4/5ths of the Timber now wasted, And last as long again.— In Barge work 100 per Ct may
            be gained, by Creating deeper upper Levels.— The Ingenious Mr Peronetts Books being
            published, his Art of Bridge Building is now Universally Known.— If in the Reform of Rivers, Any Even of his Own
            Bridges Should prove Unsafe, they may be Rebuilt On the same Construction.— The present
            structures of that sort Are not Equal to a deepened Navigation.— I have walked under An
            Intire dry Arch of pont Neuilly— This proves the River defective, not the Bridge.— The
            navigation of the Thames is Ruined. The Corporation of London want to Regain it by Lock
            work.— I Recommend Improved Ballast work.
          Although I Intend to Return to England in a few Days, yet I had Rather spend the
            Remainder of my Days in France, Or America.— I was used Ill by the Bank Directors in the
            year 1772, Or Rather by Mr Payne the Governor who Ruined me to save himself.— After I had paid
            Away Twenty thousand pounds in supporting a Million of Stock against Sr George
              Colebrooke, who gave false Dividends
            On India stock, they Supported him, And Others in July 1772 to the Amount of 8 Millions
            of Money—by which Means, Instead of Recovering £50,000 which I Should have done, I was
            forced to pay £10,000 More.— I was then a Tenant of the Bank— I Resented their
            treatment, but they were too powerfull to Contend with.— I then took up the American
            Cause very Warmly, And Sent them Letters to the proprietors, which they Smuggled, that
            if Ever America was lost to England, it would be thro’ the Bank parlor, And that [torn: all(?)] their political Discounts were paper swords
            Issued to destroy the Innocent Americans, but that they would not succeed, for the
            Inglorious Conduct of England would End in a happy Independency to America.— Now sir, As you have done Numberless great
            Things in your Life, I Should not be Ungratefull, if through your Consequence, you Could
            Establish me in France, Or America, in any Employ I am Equal to.— I had Rather Remain
            Abroad On 200 per Annum, than Return to England on £500.—
          I am, Sr, your Most, Obedt And Obliged Hum Servt.—
          
            Wm James.
          
          
            P.S.— If it is Necessarry for
              Me to quit France I intend taking the Liberty of waiting upon your Excellency to take
              my Leave, And to thank you for the several Civilities
              I have Received.—
            To his Excellency Dr Franklin
          
         
          Notation: Wm. James
        